Citation Nr: 1139586	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for residuals of a fracture of the mandible.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO awarded service connection for residuals of a fracture of the mandible and assigned a noncompensable (0 percent) rating.  In August 2007, the RO assigned a 30 percent rating to the Veteran's disability, effective from the May 16, 2003, date of his claim.

In October 2006, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  A transcript of that hearing is of record.

In March 2009, the Veteran requested a hearing before the Board in Washington, DC.  In an April 2009 letter, the Board scheduled the Veteran for his requested hearing in June 2009.  In a June 2009 letter, the Veteran indicated that he would like for his hearing to be rescheduled due to family emergency and illness.  In a June 2009 letter, the Board scheduled the Veteran for his requested hearing in September 2009.  In a September 2009 letter, the Veteran asked that his hearing be rescheduled as a videoconference hearing at his local RO, due to family illness and conflicts.  Thereafter, in December 2009, the Veteran withdrew his request for a Board hearing.  As such, the Board finds that all due process has been met with regard to the Veteran's hearing requests.

The issue of entitlement to service connection for tinnitus, claimed as secondary to residuals of mandibular fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's residuals of fracture of the mandible is characterized by inter-incisal range of 15 mm, at which point pain begins; left lateral excursion of 4 mm; and right lateral excursion of 5 mm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for residuals of fracture of the mandible have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim is one for an increased rating following the initial grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, all pertinent medical evidence identified by the Veteran has been associated with the claims file.  Furthermore, he was afforded VA examinations in May 2004 and July 2007.  As both examinations were conducted by medical professionals, who interviewed the Veteran, conducted an examination, and provided conclusions consistent with the evidence of record, they are adequate.

In February 2011, the Board remanded this case for further development.  Specifically, the Board found that the Veteran needed to be afforded a VA examination to properly determine the current nature and severity of his service-connected disability.  A letter is of record showing that the Veteran was scheduled for an examination in February 2011.  A subsequent document indicates that the Veteran did not show for this appointment.  While there is no letter of record, the evidence shows that the Veteran was again scheduled for an examination in March 2011 but did not show.  A notation on the VA medical center record indicates that the Veteran cancelled this appointment and stated that he was unable to get a ride.  Thereafter, an April 2011 letter shows that the Veteran was again scheduled for a VA examination with regard to his claim.  A VA document indicates that the Veteran cancelled and refused the examination at this location.  An April 2011 Report of General Information shows that the Veteran called and said he was too ill to keep appointments.  Thereafter, in a September 2011 Informal Hearing Presentation, the Veteran's representative requested that he be afforded an examination.

The Board has determined that remand for an additional examination to be scheduled in this matter is inappropriate.  While illness of a veteran is an example of good cause for not reporting to a VA examination, see 38 C.F.R. § 3.655(a), the Veteran's statement, in this case, is not supported by the record and, furthermore, does not provide enough information for the Board to remand for an additional examination.  First, the Veteran did not show to his first scheduled examination, did not call to cancel, and did not reschedule.  Nevertheless, and for reasons not clear in the record, the RO scheduled him for another examination.  At that time, in March 2011, the record indicates that the Veteran was unable to report because he could not get a ride.  Finally, in April 2011, the Veteran indicated that he could not report to appointments due to illness.  The Veteran did not explain whether his illness was acute or chronic or whether it would allow him to report to future appointments.  Similarly, the Veteran's representative merely requested an additional examination but did not explain why the Veteran would be able to report this time, when he stated previously that he could not keep his appointments.

There is no indication that the correspondence regarding the examinations was returned as undeliverable, and the Veteran's response to the March and April examination letters supports a finding that he got such notice.  The Veteran failed to report, and the Board finds that the information provided by the Veteran fails to demonstrate why he would be able to report in the future.  As such, the Board will not remand for an additional examination.  As this appeal arises from his initial post-service claim for compensation, pursuant to 38 C.F.R. § 3.655(a), (b) (2011), the claim will be rated based on the evidence of record.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran's residuals of a fracture of the mandible is rated 30 percent disabled under the criteria of 38 C.F.R. § 4.150, Diagnostic Codes 9904-9905 (2011).

Diagnostic Code 9904 provides a maximum 20 percent schedular rating for malunion of the mandible that results in severe displacement.

Diagnostic Code 9905 provides ratings for limited motion of the temporomandibular articulation.  A 30 percent rating is warranted for inter-incisal range from 11 to 20 mm.  A maximum schedular 40 percent rating is warranted for inter-incisal range from 0 to 10 mm.

A July 2003 VA outpatient treatment record demonstrates that the Veteran complained of chronic pain at the temporomandibular joints (TMJ).  He was referred for evaluation of otalgia, likely due to TMJ.  Following examination, the physician agreed with TMJ as the source of otalgia.

In May 2004, the Veteran underwent VA examination.  He complained of dull and sharp pain starting at the masseter and radiating to the temporal area on both sides.  On examination, the maximum opening was 46 mm.  There was right and left lateral excursion of 12 mm.  There was bone loss due to periodontal disease.  X-rays supported a finding of a history of a fractured mandible.  The examiner concluded that the Veteran's trauma more likely than not caused internal derangement of the left side.  Possible adhesion resulted during fixation.  With the disc adhesion, the condyle would then move and click off the disc.  This could cause the loud sound previously mentioned and account for the locked open position that the Veteran referred to.

In his December 2004 written statement, the Veteran indicated that it was painful for him to reach the maximum opening of his mandible.  Therefore, he opened his mouth about half of that distance in order to avoid pain and popping noises.

In October 2006, the Veteran testified at an RO hearing.  He used pain medication every day for his jaw.  He currently complained of pain, grinding, and locking.  He also had pain in his ear.  He described numbness in his lower lip.  The only time he took off work for this disability was to see the doctor, which was between two and four times per year.

An October 2006 VA outpatient record shows that the Veteran complained of bilateral facial pain, which radiated to both ears.  On examination, vertical opening was 15 mm, left lateral was 4 mm, and right lateral was 5 mm.  The dentist noted that left and right masseter muscles were very tender to palpation.  There was auscultation of the left TMJ and moderate crepitus during vertical and lateral movements.

A December 2006 VA dentistry note indicates that the Veteran had problems with his jaw and could not keep his mouth open during the examination.

A March 2007 VA outpatient treatment record shows that the Veteran complained of pain behind his right ear.  On examination, his left temporomandibular was entirely normal.  However, there was a pustule behind the right ear that caused tenderness and adenopathy.

In July 2007, the Veteran underwent VA examination.  He complained of daily pain in his facial muscles and both TMJs.  Pain became worse with eating.  Pain was slightly worse on the left and radiated up both sides of the face to the ears.  He reported residual numbness to the right center of his lower lip.  Both TMJs often popped, his jaw occasionally locked open, and he had to push it into place.  On examination, the Veteran exhibited moderate functional impairment due to loss of motion from TMJ symptoms.  The vertical dimension was to 15 mm, as opening wider elicited pain in the TMJs.  Right lateral excursion was 10 mm, and left lateral excursion was 5 mm.  Crepitus was present in both TMJs.  The mandible deviated slightly to the right upon opening.  Bone loss was minimal.  The diagnosis was that the Veteran suffered moderate bilateral TMJ symptoms on a daily basis, which impacted his daily activities such as eating and talking.  The Veteran also suffered residual paresthesia right of the midline of the lower lip.  Both of these problems were more likely than not resultant effects of his bilateral mandibular fracture during service.

In a September 2009 written statement, the Veteran described an occasion when his jaw locked, and he was not able to move it again until the next day.  At times, when it locked, he needed to push it back into place.

After reviewing the record, the Board concludes that a disability rating in excess of 30 percent is not warranted.  Specifically, under the criteria of Diagnostic Code 9905, there is no evidence of record to suggest that the Veteran's inter-incisal range was limited to 0 to 10 mm, even when taking into account pain or other functional impairment during flare-ups.  The Board is aware of the Veteran's complaints of popping and pain with movement of his jaw.  There is however, no objective evidence that pain on use of the joint resulted in limitation of motion to a degree which would support a higher rating.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  In fact, the current rating assigned contemplates pain on use, since the 30 percent rating was assigned based on when pain began with movement of the Veteran's jaw.  

Furthermore, while the Veteran was found to have left lateral excursion to 4 mm, the note to Diagnostic Code 9905 provides, specifically, that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Accordingly, the Veteran is not entitled to a separate 10 percent evaluation for limitation of lateral excursion.

Furthermore, there is no evidence that the Veteran's disability should be separately or alternatively rated under any other diagnostic code.  As shown on his most recent VA examination report, dated in July 2007, the two resultant effects of his mandibular fracture in service are moderate bilateral TMJ symptoms and residual paresthesia right of the midline of the lower lip.  His TMJ symptoms are appropriately rated under Diagnostic Code 9905, and there is no other diagnostic code that is applicable to these symptoms.  His symptoms only involve limited motion of the temporomandibular joint, which is fully contemplated by the criteria of Diagnostic Code 9905.

Furthermore, to the extent that the Veteran may have a disability of a cranial nerve, specifically the seventh (facial) cranial nerve, rated under 38 C.F.R. § 4.124a, Diagnostic Code 8207, the record establishes only that he has paresthesias of the right lower lip.  The record does not indicate whether there is impairment of this or any cranial nerve or its level of severity.  As noted above, the RO attempted on several occasions to schedule the Veteran for a VA examination to determine the nature and severity of all residuals of his mandibular fracture during service.  Without this additional evidence, the Board is unable to determine whether there is involvement of a particular cranial nerve.  As such, a rating based on these findings is impossible to assign.

The Board has also considered the fact that a 10 percent rating is available pursuant to Diagnostic Code 6276, for complete loss of the sense of taste.  However, there is no evidence that the Veteran has lost any taste, much less all taste.  As such, a compensable rating pursuant to Diagnostic Code 6276 is not warranted.  38 C.F.R. § 4.87a, Diagnostic Code 6276.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disability that are not encompassed by the schedular rating assigned.  There is no allegation of hospitalization or marked interference with employment.  The functional impairment shown is fully encompassed by the schedular rating criteria and a higher rating is available for additional impairment.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board concludes that an evaluation in excess of 30 percent is not warranted for residuals of a fracture of the mandible.  The preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation in excess of 30 percent for residuals of a fracture of the mandible is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


